Order entered May 30, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00125-CV

  JEFFREY LEIBOVITZ AND SEQUOIA FRANKFORD SPRINGS 23, L.P., Appellant

                                              V.

                  SEQUOIA REAL ESTATE HOLDINGS, L.P., Appellee

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-14357

                                          ORDER
       Because the clerk’s record is sealed and the appellants’ brief and appendix rely on, and

contain copies of, documents in the clerk’s record, we GRANT appellants’ May 20, 2014

motion to seal appellants’ brief and appendix and ORDER the brief and appendix sealed.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE